Judgment unanimously affirmed without costs. Memorandum: We affirm for reasons stated at Special Term, Finnerty, J. We add only that petitioner’s contention that he is entitled to a name-clearing hearing was not raised at Special Term and thus has not been preserved for appellate review (see, Tumolillo v Tumolillo, 51 NY2d 790; Arvantides v Arvantides, 106 AD2d 853, mod 64 NY2d 1033). (Appeal from judgment of Supreme Court, Steuben County, Finnerty, J. — art 78.) Present — Dillon, P. J., Doerr, Green, Pine and Davis, JJ.